DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 2/11/2021 regarding application 16/693425 that was initially filed on 11/25/2019. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over He et. al., US 2013/0121416 A1 (hereinafter He) in view of Liu et. al., US 2020/0260111 A1 (hereinafter Liu).

	As for claim 1, He discloses apparatus for decoding ([0037], e.g., decoder) a current block ([0030], e.g., subsequent video pictures, note a block of the subsequent picture) of a video frame ([0030], e.g., video), comprising: a memory ([0133], e.g., memory); and a processor ([0133], e.g., processor), the processor configured to execute instructions ([0133], e.g., instructions) stored in the memory to: associate the parameterized motion model ([0056], e.g., motion model and parameters, note that the parameterized motion model is mapped to motion model index 1-5 in Table 1) with a segment of a reference frame ([0039], e.g., reference picture), wherein the reference frame ([0039], e.g., reference picture) is used ([0040], e.g., serve as an input reference picture to a subsequent RPU decoder) for decoding the video frame; and in response to determining that the current block is encoded ([0040], e.g., prediction of subsequent pictures) using the parameterized motion model, decode ([0040], e.g., decoder … undergoes processing similar to that performed at the encoder) the current block using the parameterized motion model. 
	He does not explicitly disclose decode, from a compressed bitstream, a header of the video frame, identify, using the header of the video frame, a parameterized motion model. 
([0057], e.g., decoder), from a compressed bitstream, a header ([0066], e.g., header) of the video frame ([0066], e.g., picture), identify, using the header ([0066], e.g., header) of the video frame ([0066], e.g., picture), a parameterized motion model ([0066], e.g., motion parameters).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of He and Liu before him/her to modify the reference processing using advanced motion models for video coding of He with the teaching of method and apparatus for global motion compensation in video coding system of Liu with a motivation to generate an efficient bitstream by providing parameters at locations that minimize the bitstream and closest to the relevant data.

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, He further discloses to determine that the current block is encoded using the parameterized motion model comprises to: decode, from the compressed bitstream ([0038], e.g., payload), an indicator ([0091], e.g., predictor index in TABLE 5) identifying that the current block is encoded using the parameterized motion model ([0056], e.g., motion model and parameters, note that the parameterized motion model is mapped to motion model index 1-5 in Table 1).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. In addition, He further discloses the indicator comprises a global motion model type ([0087], e.g., motion model index and [0091], e.g., global motion).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. In addition, He further discloses the global motion model type indicates global motion or zero global motion ([0091], e.g., none and global motion).

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 3. In addition, He further discloses the instructions further comprise instructions to: determine parameters of the parameterized motion model based on the global motion model type ([0087], e.g., parameters).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 5. In addition, He further discloses to identify the parameterized motion model corresponding to the global motion model type comprises to: decode, from the compressed bitstream ([0038], e.g., payload), the global motion model type ([0087], e.g., motion model index and [0091], e.g., global motion); and determine parameters of the parameterized motion model based on the global motion model type ([0087], e.g., parameters).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, He further discloses to determine that the current block is encoded using the parameterized motion model comprises to: decode, from the compressed bitstream ([0038], e.g., payload), parameters of the parameterized motion model ([0087], e.g., parameters).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, He further discloses the instructions further comprise instructions to: in response to determining ([0056], e.g., index 0, note that the translation is not mapped to parameterized motion model) that the current block is not encoded using the parameterized motion model, decode the current block using translational motion compensation ([0056], e.g., translation in Table 1).

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 8. In addition, He further discloses to determine that the current block is not encoded using the parameterized motion model comprises to: decode, from the compressed bitstream, an indicator identifying that the current block is encoded using zero global motion ([0091], e.g., none and global motion).

	As for claim 10, He discloses an apparatus for decoding ([0037], e.g., decoder) a current block ([0030], e.g., subsequent video pictures, note a block of the subsequent picture) of a video frame ([0030], e.g., video), the apparatus configured to: associate the parameterized motion model ([0056], e.g., motion model and parameters, note that the parameterized motion model is mapped to motion model index 1-5 in Table 1) with a segment of a reference frame ([0039], e.g., reference picture); and in response to determining that the current block is encoded ([0040], e.g., prediction of subsequent pictures) using the parameterized motion model, decode ([0040], e.g., decoder … undergoes processing similar to that performed at the encoder) the current block using the parameterized motion model. 
	He does not explicitly disclose identify, using a decoded header of the video frame, a parameterized motion model of respective parameterized motion models, wherein the decoded header includes for at least one reference frame respective segments of the at least one reference frame and the respective parameterized motion models of the respective segments. 
	However, Liu teaches identify, using a decoded header ([0066], e.g., header) of the video frame ([0066], e.g., picture), a parameterized motion model ([0066], e.g., motion parameters) of respective parameterized motion models, wherein the decoded header ([0066], e.g., header) includes for at least one reference frame respective segments of the at least one reference frame ([0075], e.g., reference pictures) and the respective parameterized motion models ([0066], e.g., motion parameters) of the respective segments. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of He and Liu before him/her to modify the reference processing using advanced motion models for video coding of He with the teaching of method and apparatus for global motion compensation in video coding system of Liu with a motivation to generate an efficient bitstream by providing parameters at locations that minimize the bitstream and closest to the relevant data.

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 10. In addition, He further discloses to determine that the current block is encoded using the parameterized motion model comprises to: decode, from a compressed bitstream ([0038], e.g., payload), an indicator ([0091], e.g., predictor index in TABLE 5) identifying that the current block is encoded using the parameterized motion model ([0056], e.g., motion model and parameters, note that the parameterized motion model is mapped to motion model index 1-5 in Table 1).

	As for claim 12, the claim recites a method of decoding a current block of a video frame of the apparatus of claim 1, and is similarly analyzed.

	As for claim 13, the claim recites a method of decoding a current block of a video frame of the apparatus of claim 2, and is similarly analyzed.

	As for claim 14, the claim recites a method of decoding a current block of a video frame of the apparatus of claim 3, and is similarly analyzed.

	As for claim 15, the claim recites a method of decoding a current block of a video frame of the apparatus of claim 4, and is similarly analyzed.

	As for claim 16, the claim recites a method of decoding a current block of a video frame of the apparatus of claim 5, and is similarly analyzed.

	As for claim 17, the claim recites a method of decoding a current block of a video frame of the apparatus of claim 6, and is similarly analyzed.

	As for claim 18, the claim recites a method of decoding a current block of a video frame of the apparatus of claim 7, and is similarly analyzed.

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 12. In addition, He further discloses in response to determining that another block ([0030], e.g., subsequent video pictures, note another block of the subsequent picture) of the video frame is not ([0056], e.g., index 0, note that the translation is not mapped to parameterized motion model) encoded using the parameterized motion model, decoding the another block using translational motion compensation ([0056], e.g., translation in Table 1).

	As for claim 20, most of limitations of this claim have been noted in the rejection of Claim 19. In addition, He further discloses determining that the another block of the video frame is not ([0056], e.g., index 0, note that the translation is not mapped to parameterized motion model) encoded using the parameterized motion model comprises: decoding, from the compressed bitstream, an indicator identifying that the another block is encoded using zero global motion ([0091], e.g., none and global motion).

Response to Arguments
Applicant's arguments, filed 2/11/2021, have been considered but are moot because the arguments do not apply to any of the citations being used in the current rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Weese et al., US 2017/0301096 A1, discloses analyzing aortic valve calcification. 
        2.    Sherigar, US 2006/0227865 A1, discloses a unified architecture for inverse scanning according to a plurality of scanning schemes. 
        3.    Le_Floch et al., US 2013/0028325 A1, discloses an encoder extracts motion vectors from a frame I(t-1) preceding the frame I(t) being encoded, to create a motion complexity map and creating an irregular grid of cells, the sizes of the cells based on the complexity of motion in the frame at a respective position. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485